                                                                     Case 3:19-cv-00516-MMD-WGC Document 44 Filed 12/16/20 Page 1 of 1




                                                                 1

                                                                 2
                                                                                        UNITED STATES DISTRICT COURT
                                                                 3
                                                                                               DISTRICT OF NEVADA
                                                                 4

                                                                 5     PETROLEUM WHOLESALE,
                                                                       L.P., a Texas Limited Partnership;      Case No.: 3:19-cv-00516-MMD-WGC
                                                                 6

                                                                 7                                Plaintiff,        ORDER EXTENDING
                                                                                                                    DEFENDANT DALE
                                                                 8     vs.                                      DERBIDGE'S DEADLINE TO
                                                                 9                                               FILE HIS REPLY POINTS &
               510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                       SAGEBRUSH 66 INVESTMENT
                                                                10     COMPANY, INC., a Nevada                 AUTHORITIES IN SUPPORT OF
                                                                       Corporation, and DALE                    HIS MOTION FOR SUMMARY
                                                                11
                                                                       DERBIDGE, an individual resident           JUDGMENT (ECF No. 37)
Wallace & Millsap




                                                                12     of the State of Nevada; et al.
                                                                13
                                                                                               Defendants.
                                                                14

                                                                15     And related claims.

                                                                16           Having reviewed the Parties' Stipulation to extend Defendant Dale
                                                                17 Derbidge's Deadline to file his Reply Points & Authorities in support of his

                                                                18 Motion for Summary Judgment (ECF No. 37), this Court finds good cause to

                                                                19 extend Defendant Dale Derbidge's deadline to file his Reply Points &

                                                                20 Authorities in support of his Motion for Summary Judgment to Wednesday,

                                                                21 December 23, 2020.

                                                                22

                                                                23           IT IS SO ORDERED
                                                                24
                                                                               16th day of December, 2020.
                                                                25 DATED this _______

                                                                26

                                                                27                                 _________________________________________
                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                28

                                                                                                        Page 2 of 2
